[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
1. The defendant is granted a change of name to her maiden name of Hale. CT Page 9008
2. The court carefully considered the statutory criteria in awarding alimony for 13 years which would run to the defendant's reaching 62 years of age. At age 62 the defendant would be entitled to social security benefits and forty percent (40%) of the plaintiff's pension valued as of the date of the judgment. Indeed it was a 27 year marriage, although the parties lived separate and apart for the past seven years.
3. In fashioning its orders of alimony and child support, the court considered and took into account that the husband had a net discretionary bonus of $12,000 paid in 1991. The court also considered the husband's visitation travel expenses and costs of education. Although no orders were entered for the children's education after the Fall 1991 term, it was the sense of the court that the husband would continue to provide for the private school education of the minor children as he had done in the past. There was testimony presented that the husband used his bonuses for educational expenses for the minor children.
4. No orders were entered regarding payment for the children's school tuition after the Fall 1991 term.
COPPETO, J.